Citation Nr: 1533477	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected residuals of a left arm gunshot wound.

2.  Entitlement to service connection for residuals of a shrapnel wound to the right upper extremity, to include peripheral neuropathy. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a skin condition, to include seborrheic dermatitis.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left arm gunshot wound.  



REPRESENTATION

Veteran represented by:	Dorotha M. Ocker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the issue seeking an initial increased rating for residuals of a left arm gunshot wound, the June 2010 rating decision awarded service connection for the disability and assigned it a noncompensable rating, effective December 10, 2009.  Subsequent to the Veteran's December 2010 notice of disagreement with the June 2010 rating decision, the RO increased the Veteran's rating for residuals of a left arm gunshot wound to 10 percent, effective December 10, 2009.  The Veteran continued to express disagreement with the assigned rating when he filed his VA Form 9, Substantive Appeal, in July 2011.  

A hearing was held before the undersigned in April 2015.  A transcript of the hearing is of record.  At the hearing, the undersigned granted the Veteran a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The claims of service connection for residuals of a shrapnel wound to the right upper extremity, to include peripheral neuropathy and for peripheral neuropathy of the left upper extremity were originally adjudicated as a single claim of service connection for peripheral neuropathy of the bilateral upper extremities.  However, the record reflects the Veteran has other symptoms related to the right upper extremity and that he has alleged that these are residuals of a shrapnel wound he incurred in service.  Therefore, the Board has separated the upper extremities into two separate issues and expanded the characterization of the claim for the right upper extremity.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Similarly, for the issue of service connection for a skin condition, to include seborrheic dermatitis, the RO originally adjudicated this issue as service connection for seborrheic dermatitis (claimed as rash on entire body).  The record reflects the Veteran has other diagnoses of a skin condition, including actinic keratosis.  Therefore, the Board has recharacterized the issue to ensure that all potential skin condition diagnoses are considered.  See Clemons, 23 Vet. App. at 6-7.

At the April 2015 hearing, the Veteran's attorney raised the issue of service connection for diabetes, to include as secondary to herbicide exposure.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The statement made at the April 2015 hearing indicates a desire to apply for VA benefits for diabetes, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
The issues of service connection for peripheral neuropathy of the left upper extremity, residuals of a shrapnel wound to the right upper extremity, and a skin condition, and entitlement to an increased rating for residuals of a left arm gunshot wound are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities did not manifest during his military service and is not otherwise related to an event or injury in service, to include exposure to herbicides during service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  The Veteran was issued a notification letter in December 2009, which was prior to issuance of the June 2010 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also described in detail how VA assigns disability ratings and effective dates for awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA and private treatment records.  The Veteran has not identified any evidence that remains outstanding.

The AOJ scheduled the Veteran for a VA examination in September 2014 to assess the etiology of peripheral neuropathy of the bilateral lower extremities.  The VA examiner physically examined the Veteran, reviewed his claims file, and provided an adequate opinion regarding the etiology of peripheral neuropathy.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran also was provided an opportunity to set forth his contentions during the April 2015 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2015 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim of service connection for peripheral neuropathy of the bilateral lower extremities, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during this period.  Id.  If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease, generally manifested to a degree of ten percent or more at any time after service, the Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e).  A 2013 amendment to §§ 3.307(a)(6)(ii) and 3.309(e) replaced "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" as a qualifying enumerated disease.  78 Fed. Reg. 54,763, 54,766 (Sept. 6, 2013).  These revisions require that early-onset peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the instant case, there is substantial medical evidence demonstrating that the Veteran has a current disability of peripheral neuropathy of the bilateral lower extremities.  For example, private treatment records from Drs. A.D.S. and R.S. and the September 2014 VA examination report reflect diagnoses of peripheral neuropathy.  Therefore, the first element of service connection is met.

The Veteran's DD Form 214 reflects that he served in Vietnam for one year, seven months, and two days.  The evidence does not specifically reflect the dates of his Vietnam service; however, the entirety of his active duty service from September 1965 to September 1968 was during the presumptive period considered for herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).  As this evidence shows the Veteran was in Vietnam during the pertinent time period, he is presumed to have been exposed to an herbicide agent, which establishes an in-service event.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

What remains to be shown is that the Veteran has early onset peripheral neuropathy that meets the presumptive service connection criteria based on herbicide exposure, or that his peripheral neuropathy is otherwise related to his service, to include actual exposure to herbicides.

The Board finds that a preponderance of the evidence is against a finding that peripheral neuropathy of the bilateral lower extremities became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

As noted above, the Veteran's exact dates of service in Vietnam are not of record.  His service treatment records (STRs) reflect that he received a gunshot wound to the left lower leg in 1966 and a shrapnel wound to the right hand in 1967 while he was in Vietnam.  Since the records do not clearly show the last date the Veteran served in the Republic of Vietnam, the Board resolves any reasonable doubt in his favor and finds that the last date of his exposure to herbicides was upon his discharge from service in September 1968.  

Even with this favorable date of last exposure, the evidence is still against a finding that peripheral neuropathy of the bilateral lower extremities manifested by September 1969.  

A December 2009 private treatment record from Dr. R.S. reflects that he first saw the Veteran in 2004 for complaints of numbness and burning in his feet.  The Veteran reported he had begun experiencing the symptoms several years previously, but was not concerned about it until about eight or ten years beforehand.  

In his July 2011 VA Form 9, Substantive Appeal, the Veteran reported that he had no memory of the last six months of his service to approximately one and a half years after his discharge and that his life started up again after the beginning of 1970.  See December 2010 notice of disagreement.  He reported that he remembered going to see a doctor about his feet tingling in about 1970 or 1971.

On September 2014 VA examination, the Veteran reported the onset of pain and paresthesias in his feet in approximately 1971 or 1972.  He noted the symptoms were initially mild and did not interfere with his activities, but the severity gradually progressed.

At the April 2015 hearing, he testified that his feet began hurting in 1969 or 1970.  Board Hearing Tr. at 20.

Although the Veteran is competent to provide evidence regarding observable symptoms such as experiencing numbness, pain, and tingling in his bilateral lower extremities, the Board finds that his statements regarding the date of onset of these symptoms are not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (finding that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant in determining whether statements submitted by a Veteran are credible).  His statements regarding onset have been inconsistent throughout the appeal period.  The only time he has testified that he began experiencing peripheral neuropathy during the one year presumptive period was at the April 2015 hearing.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  All other times he has indicated that he did not begin experiencing symptoms of peripheral neuropathy until 1970 at the earliest.  Additionally, the Veteran has specifically stated that he is not a good historian for what occurred right after service as he has said that he does not remember the first year and a half after his service discharge.  See December 2010 notice of disagreement; July 2011 VA Form 9.  Therefore, the Board places no weight of probative value on the Veteran's statements that he began experiencing symptoms of peripheral neuropathy of the bilateral lower extremities in 1969.  

There is also no objective medical evidence reflecting that peripheral neuropathy of the bilateral lower extremities manifested to a degree of 10 percent by September 1969.  On September 2014 VA examination, the examiner specifically noted that there was no evidence of neurologic symptoms or findings within one year of his exposure to herbicides.

As such, a preponderance of the evidence is against a finding that peripheral neuropathy of the bilateral lower extremities manifested to a degree of 10 percent or more during the applicable presumptive period; therefore, the Veteran is not entitled to service connection for peripheral neuropathy of the bilateral lower extremities on a presumptive basis as a result of exposure to herbicides.  

The Board must next consider whether the evidence demonstrates that peripheral neuropathy of the bilateral lower extremities was actually incurred in service, to include as based on exposure to herbicides.  Combee, 34 F.3d at 1042.

The record contains two medical opinions that address this question.  When evaluating these opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A December 2009 private treatment record from Dr. R.S. notes that the Veteran had both subjective symptoms and objective evidence obtained by electromyography testing and nerve conduction study consistent with peripheral neuropathy.  The physician noted the Veteran had a negative lab test work up for factors related to peripheral neuropathy.  He indicated that the Veteran had a history of Agent Orange exposure.  Other records from Dr. R.S. also note the Veteran's history of Agent Orange exposure.  

On September 2014 VA examination, the examiner noted the Veteran's history that peripheral neuropathy began in 1971 or 1972 with gradually progressive symptoms.  The examiner reported that the Veteran's September 1968 separation examination reflected that the Veteran denied neuritis and paralysis and that the separation examiner found no defects or diagnoses.  The VA examiner discussed the Veteran's private neurologist's notation that a work up for etiology of peripheral neuropathy was negative, other than for his history of exposure to Agent Orange.  The examiner discussed that his review of the Institute of Medicine report Veterans and Agent Orange: Update 2010 revealed that there is inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides and delayed-onset peripheral neuropathy.  He noted that peripheral neuropathy developed many years after the Veteran's last exposure to herbicides and concluded that it was less likely than not that peripheral neuropathy was related to Agent Orange exposure since his symptoms did not manifest until many years after he had left service.  He conceded that the etiology of the neuropathy was unclear, but stated that 30 percent of neuropathies are considered idiopathic, which means that no specific etiology can be determined despite a thorough evaluation.  

In weighing the respective medical opinions, the Board places the greatest weight of probative value on the September 2014 VA examiner's opinion.  The opinion reflects a full review of the evidence of record, including records from Dr. R.S. indicating the Veteran's history of herbicide exposure and a negative work up for etiology of peripheral neuropathy.  The examiner even provided an explanation for this negative work up by noting that 30 percent of neuropathies have no known etiology.  The opinion is supported by detailed findings and rationale and reflects consideration of pertinent medical literature regarding the association between herbicide exposure and delayed-onset peripheral neuropathy.  Notably, the Veterans and Agent Orange: Update 2010 report cited by the examiner is the report upon which VA based its expansion of the presumptive disability to be "early-onset peripheral neuropathy."  See 78 Fed. Reg. at 54,764 (noting that the report defined delayed-onset peripheral neuropathy as having its onset more than one year after exposure).  Therefore, the examiner was considering up-to-date medical literature regarding etiological relationships between peripheral neuropathy and herbicide exposure and was considering that the date of onset occurred more than one-year after the Veteran's service discharge when reaching his conclusion.   

In contrast, the records from Dr. R.S., including the December 2009 treatment record, merely note the Veteran's history of exposure to herbicides and the negative work up for an etiology of peripheral neuropathy.  These records do not specifically provide an opinion that reaches a conclusion regarding the etiology of peripheral neuropathy.  Therefore, the Board places little weight of probative value on these records.  

Accordingly, the Board finds that the records from Dr. R.S. are of less probative value than the opinion by the September 2014 VA examiner.  The September 2014 opinion is persuasive of a conclusion that peripheral neuropathy is not related to the Veteran's exposure to herbicides during service.  The Board concludes that a preponderance of the evidence is against the theory of entitlement that peripheral neuropathy of the bilateral lower extremities is related to the Veteran's exposure to herbicides. 

The Board turns next to whether peripheral neuropathy of the bilateral lower extremities is directly related to the Veteran's service.  As noted above, the Veteran's September 1968 separation examination reflects that the Veteran denied neuritis and paralysis and that the examiner found no defects or diagnoses.  There is no indication that peripheral neuropathy began in service or is otherwise related to the Veteran's service, nor has the Veteran so alleged.

Therefore, a preponderance of the evidence is also against the theory of entitlement that peripheral neuropathy of the bilateral lower extremities is directly related to the Veteran's service, other than as based on herbicide exposure.

In summary, the claim of service connection for peripheral neuropathy of the bilateral lower extremities is denied based on consideration of presumptive and direct service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

Before the Board can adjudicate the remaining claims on the merits, additional development is required.




A.  Treatment Records

At the April 2015 hearing, the Veteran's attorney reported that the Veteran underwent surgery related to his left arm gunshot wound where the doctor scraped out scar tissue.  She indicated that this improved some of his neuropathy symptoms in his left arm, but he now has one finger that he cannot feel at all.  Board Hearing Tr. at 4-5.  Neither the Veteran nor his attorney indicated when or where this surgery was completed.  As records of this surgery could be pertinent to both his claims for an increased rating for residuals of a left arm gunshot wound and for service connection for peripheral neuropathy of the left upper extremity, an attempt should be made to obtain them on remand.

The record reflects the Veteran receives VA treatment for a skin condition.  The most recent VA treatment records that have been associated with the claims file are from April 2012.  Since such records are constructively of record, they should be obtained and associated with the claims file on remand.

B.  VA Examinations

	1.  Skin Condition

The Veteran has alleged that he has a skin condition that is related to his exposure to herbicides during service.  

VA treatment records reflect diagnoses of actinic keratosis, seborrheic keratosis, seborrheic dermatitis, and xerosis.

As explained in the above decision, the Veteran is presumed to have been exposed to herbicides during his service as his DD Form 214 indicates that he served in Vietnam during the applicable presumptive period.  38 C.F.R. § 3.307(a)(6)(iii).

At the April 2015 Board hearing, the Veteran testified that he began experiencing a rash in exposed areas of his skin while he was in Vietnam.  Board Hearing Tr. at 8, 10.  He indicated that he was treated by some medics while he was out in the jungle in Vietnam, but they did not know what he had.  Id. at 10-11.  He indicated the rash has lasted since service, although it was not as severe for about ten to fifteen years after service.  Id. at 12.  He testified that the rash is mainly on his arms, exposed areas, and face and that he has gone to different doctors to get creams, which provide some relief, but the rash has never completely healed.  Id.  He testified that the rash gets worse in the summer months and appears to be heat affected.  Id. at 8.  He indicated his belief that the rash was due to exposure to herbicides, other chemicals, and sun exposure during his service in Vietnam.  Id. at 10-11.

The Veteran's DD Form 214 shows that he received a Purple Heart with 1st Oak Leaf Cluster and a Bronze Star Medal with 1st Oak Leaf Cluster and "V" Device.  Therefore, he engaged in combat with the enemy.  Although there is no evidence in his service records regarding treatment for a skin condition, his testimony regarding receiving such treatment during his combat service is sufficient proof of service incurrence of a skin condition as it is consistent with the circumstances, conditions, and hardships of his service.  There is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Additionally, the Veteran is competent to provide evidence regarding observable symptoms he has experienced related to a skin condition.  For purposes of this remand, the Board also finds his statements regarding experiencing such continuity of symptomatology to be credible.  Therefore, as there is evidence the Veteran has a current skin condition, in-service incurrence of a skin condition, and continuity of symptomatology of such a condition, remand is necessary to obtain a VA examination to assess the etiology of the skin condition.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	2.  Bilateral Upper Extremities

On May 2010 VA examination, the examiner noted that the Veteran experienced a right hand shrapnel wound in 1967.  He had some shrapnel removed, but retained some shrapnel in the hand.  In 2005, he began noticing progressive weakness of his second and third fingers with a decreased ability to lift with those two fingers.  He also noted that his hand fatigued easily when writing.  The Veteran also described suffering a left arm gunshot wound during service.  The wound was a through and through injury that entered the left forearm and exited the left upper arm with no residual.  He reported noticing a burning sensation of the fourth and fifth left fingers about four to five years previously.  The VA examiner concluded that neuropathy of the upper extremities appeared to be more systemic and symmetrical, involving the peripheral anatomy, than being an emerging residual effect from a penetrating injury to the right and left upper extremities in 1967.  The examiner concluded the Veteran's condition was less likely than not caused by the gunshot or shrapnel wound.  

On September 2014 VA examination, the Veteran reported experiencing mild residual weakness and paresthesias in his hands which he attributed to the effects of the gunshot and shrapnel wounds.  Regarding the right upper extremity, the examiner noted that the Veteran had occasional weakness and fatigue pain in Muscle Group IX of the right arm and that he had retained shrapnel pieces in the right hand.  Along with providing an opinion addressing whether peripheral neuropathy of the bilateral upper extremities was due to the Veteran's herbicide exposure, the examiner also opined that it was less likely than not that neurologic symptoms in the hands were incurred in or caused by his conceded right hand gunshot wound injury or left arm gunshot wound.  

The Board finds these opinions are inadequate as they do not opine on the matter of whether the Veteran's peripheral neuropathy of the left upper extremity was aggravated by the Veteran's residuals of a left arm gunshot wound, including any surgery completed to address those residuals.  38 C.F.R. § 3.310. 

Additionally, the May 2010 and September 2014 VA examinations found that the Veteran had symptoms other than peripheral neuropathy in the right upper extremity, including symptoms of weakness and fatigue pain in Muscle Group IX of the right hand.  However, the examiners did not clearly provide opinions as to whether these symptoms were residuals of the shrapnel wound the Veteran sustained to the right hand during his combat service.  

Thus, it is necessary to obtain another examination and opinion that addresses these questions on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records regarding surgeries performed to treat the Veteran's residuals of a gunshot wound to the left arm.  

2.  Obtain any pertinent VA treatment records from April 2012 to the present. 

3.  If any of records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination regarding the etiology of the Veteran's skin condition.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should specifically address the following question:

Is it at least as likely as not that the Veteran's current skin conditions, to include actinic keratosis, seborrheic keratosis, seborrheic dermatitis, and xerosis, are related to the Veteran's service, to include exposure to herbicides therein?

For purposes of this question, the examiner should consider the Veteran's statements that he experienced a skin condition during his combat service and that he has continued to experience a skin condition of varying severity since that time.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1-3, schedule the Veteran for an examination regarding the etiology of peripheral neuropathy of the bilateral upper extremities and any residuals of a shrapnel wound to the right upper extremity.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that peripheral neuropathy of the left upper extremity is causally related to service-connected residuals of a left arm gunshot wound?

B)  Is it at least as likely as not (a 50 percent probability or greater) that peripheral neuropathy of the left upper extremity is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by service-connected residuals of a left arm gunshot wound?  

C)  Is it at least as likely as not that any disability of the right upper extremity, including peripheral neuropathy and any symptoms in Muscle Group IX, are related to the Veteran's service, to include a right hand shrapnel wound sustained therein and any retained shrapnel pieces?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


